     Case 4:20-cv-02078-MWB Document 30-1 Filed 11/10/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC.; LAWRENCE               Civil Action
ROBERTS; and DAVID JOHN
HENRY;
                                        No.: 4:20-cv-02078-MWB
                Plaintiffs,

      v.

KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of
Pennsylvania; ALLEGHENY
COUNTY BOARD OF ELECTIONS;
CENTRE COUNTY BOARD OF
ELECTIONS; CHESTER COUNTY
BOARD OF ELECTIONS;
DELAWARE COUNTY BOARD OF
ELECTIONS; MONTGOMERY
COUNTY BOARD OF ELECTIONS;
NORTHAMPTON COUNTY BOARD
OF ELECTIONS; and
PHILADELPHIA COUNTY BOARD
OF ELECTIONS;

                Defendants.



[PROPOSED] ORDER ON MOTION TO INTERVENE BY NON-PARTIES
NAACP—PENNSYLVANIA STATE CONFERENCE, BLACK POLITICAL
  EMPOWERMENT PROJECT, COMMON CAUSE PENNSYLVANIA,
  LEAGUE OF WOMEN VOTERS OF PENNSYLVANIA, JOHN AYENI,
   LUCIA GAJDA, STEPHANIE HIGGINS, MERIL LARA, RICARDO
 MORALES, NATALIE PRICE, TIM STEVENS, AND TAYLOR STOVER
   FOR LEAVE TO FILE A RESPONSIVE PLEADING ON THE SAME
                 SCHEDULE AS DEFENDANTS
      Case 4:20-cv-02078-MWB Document 30-1 Filed 11/10/20 Page 2 of 2




      The proposed Defendant-Intervenors having filed a motion to intervene, and

the parties having had an opportunity to respond to that motion, the motion is:


      _____ Granted.

      _____ Denied.

      Dated ______________, 2020.



                                             _____________________________
